United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1554
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                     Brent E. Jones, also known as B. J. LNU

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                               Submitted: July 5, 2013
                              Filed: September 4, 2013
                                   [Unpublished]
                                   ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      After Brent Jones admitted violating his release conditions, the district court1
revoked his supervised release and sentenced him to 12 months in prison with no

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
supervision to follow. Mr. Jones appeals, arguing that his sentence is unreasonable;
that the probation office’s violation report omitted important facts underlying his
violations; that the government may have requested a 12-month prison sentence
because it was mistaken as to when his supervised release was scheduled to end; and
that the Bureau of Prisons (BOP) did not honor the district court’s recommendation
for his place of incarceration.

       We conclude that Mr. Jones’s sentence was not unreasonable. The record
shows that the district court properly considered the relevant sentencing factors
before imposing a revocation sentence that was authorized by statute and within the
applicable Guidelines range. See 18 U.S.C. §§ 3553(a), 3583(e)(3); United States v.
Petreikis, 551 F.3d 822, 824 (8th Cir. 2009) (applying presumption of substantive
reasonableness to revocation sentence within Guidelines range); United States v.
White Face, 383 F.3d 733, 740 (8th Cir. 2004) (court need not list every § 3553(a)
factor when sentencing defendant upon revocation of supervised release). We reject
the remaining arguments as meritless, noting in particular that the BOP was not
bound by the district court’s placement recommendation, see United States v. Kerr,
472 F.3d 517, 520 (8th Cir. 2006).

       Accordingly, we affirm the judgment of the district court. We also grant
counsel leave to withdraw, subject to counsel informing Mr. Jones about procedures
for seeking rehearing or filing a petition for certiorari.
                       ______________________________




                                        -2-